Citation Nr: 0628873	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-08 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial compensable rating for cluster 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from January 1980 to July 
2002.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which denied the benefit sought on 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not experience characteristic 
prostrating attacks due to his cluster headaches.


CONCLUSION OF LAW

The criteria for the assignment of an initial compensable 
rating for cluster headaches have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1-
4.16, 4.124a, Diagnostic Code 8100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in October 2003, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional 
notice of the five elements of a service-connection claim was 
not provided as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board specifically 
finds, however, that the veteran is not prejudiced in this 
case as his claim is for entitlement to an increased rating 
and he was given specific notice with respect to the evidence 
needed to substantiate his clam for an increased rating.  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was not provided with notice regarding 
an increased rating until October 2003, after the October 
2002 rating decision.  

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claim.  Also, a statement of the case was 
issued subsequent to the notice, making the notice pre-
decisional as per Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
veteran does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA.

The veteran began experiencing frequent headaches while in 
service.  The veteran normally experiences these headaches in 
clusters-lasting for a few hours and then shortly 
reoccurring.  The RO concluded that the veteran's cluster 
headaches were service connected in an October 2002 rating 
decision and rated the disability as noncompensable.  The 
veteran appealed the decision, arguing that his headaches 
were more severe than that contemplated by a 0 percent 
rating.

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The veteran's disability is currently rated under Diagnostic 
Code 8100, located in 38 C.F.R. § 4.124a, which is the 
diagnostic code for migraine headaches.  Although the 
veteran, as noted, has been diagnosed most consistently as 
having cluster headaches and not migraine headaches, the 
Board rates the veteran's disability under Diagnostic Code 
8100 as migraine headaches are the most analogous disability 
listed in the diagnostic code.  See 38 C.F.R. § 4.20.  

Under Diagnostic Code 8100, a 10 percent rating is warranted 
when the veteran experiences characteristic prostrating 
attacks occurring, on average, once in two months, over the 
last several months.  A 30 percent rating is warranted when 
such characteristic prostrating attacks occur, on average, 
once a month over the last several months.  A 50 percent 
rating is warranted when the veteran experiences very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.

Since service connection has been in effect, the criteria for 
the assignment of an initial compensable rating have not been 
met.  Despite the veteran's subjective complaints, the 
objective evidence fails to show that he experiences 
characteristic prostrating attacks due to cluster headaches.

On VA medical examination in September 2002, the examiner 
noted that the veteran's headaches began in 1991, in service, 
while in Germany.  The examiner noted that the veteran used 
the medication Imitrex to relieve the headaches.  The 
examiner further noted that the headaches lasted for two 
hours, but reoccurred.  The headaches were described as 
throbbing, without nausea and usually occurring at night.  
The examiner reported that the headaches were triggered by 
stress.  Additionally, the examiner related that the veteran 
stated that he had not had a headache in the past three or 
four months.  The examiner diagnosed the veteran as having 
cluster headaches.

In May 2004, the veteran underwent an additional VA medical 
examination.  The veteran related to the examiner that his 
headaches usually occurred when getting ready to fall asleep 
or after he falls asleep, waking him up.  When this occurs, 
the veteran typically walked about or watched television and 
eventually got himself to sleep.  Upon waking the next 
morning, the headache was gone.  The veteran reported that he 
takes medications, which helps him with the headaches.  The 
veteran reported that he had not yet had a headache in 2004, 
but showed the examiner a diary showing that had 
approximately 25 headaches in 2003.  On objective 
examination, the examiner found no physical abnormalities of 
the head and clinical findings were normal.  The examiner 
opined that although the veteran had been diagnosed as having 
cluster headaches, the veteran's headaches lacked a number of 
features of classic cluster headaches.  The examiner also 
noted that although the veteran had had 25 headaches in 2003, 
he had not had any in 2004.

In statements submitted to the RO, the veteran asserted that, 
although the examiners noted that he had not had a headache 
for several months preceding the examination, he had 
headaches frequently.  In the veteran's notice of 
disagreement, he noted that he had, on average, two to three 
headaches a month, and in the veteran's substantive appeal he 
noted that, on average, he has thirty to fifty headaches a 
year.  As a 10 percent rating requires that he experience one 
headache in two months, the veteran argued that as he, on 
average, experienced headaches much more frequently, his 
cluster headaches warrant a higher rating.

The Board notes that the rating criteria of Diagnostic Code 
8100 evaluate not only the frequency of the veteran's 
headaches but also the severity.  The veteran has asserted 
that he experienced headaches more frequently than reported 
by the VA medical examiner.  The Board finds that it is 
unnecessary, however, to make a finding of how often the 
veteran experiences these headaches because the Board finds 
no evidence to support a finding that these occurrences of 
headaches are of sufficient severity to be considered 
prostrating attacks.  As noted, the veteran has reported that 
his headaches hamper his ability to fall asleep and wake him 
up, but that he eventually falls asleep.  In addition, 
objective findings in 2002 and 2004 were normal.  Examination 
revealed no physical manifestations such as nausea or any 
neurological impairment, and there is no evidence of record 
demonstrating that the veteran's headaches cause increased 
functional impairment.  In addition, the severity of the 
veteran's headaches appears partially relieved by the use of 
medications such as Imitrex.  The Board, therefore, finds 
that the veteran does not experience characteristic 
prostrating attacks.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. §  3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The veteran has not identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings; the Board has been similarly 
unsuccessful in finding exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for his cluster headaches and his records are 
void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings. 

VA medical examination reports dated in September 2002 and 
May 2004 fail to show that the veteran experiences 
characteristic prostrating attacks due to his cluster 
headaches.  Because the medical evidence demonstrates that 
the veteran does not experience prostrating attacks due to 
his cluster headaches, it is unnecessary to make a finding as 
to the frequency of the headaches.  Consequently, since 
service connection has been in effect, the currently assigned 
noncompensable evaluation adequately contemplates the 
veteran's disability picture and the claim for a higher 
evaluation is denied.  38 C.F.R. §§ 4.7,  4.124a, Diagnostic 
Code 8100.




ORDER

Entitlement to an initial compensable rating for cluster 
headaches is denied.



____________________________________________
C. CRAWFORD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


